Case 1:20-cv-01040-JDT-cgc Document 11 Filed 11/16/20 Page 1 of 2               PageID 62




                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF TENNESSEE
                           EASTERN DIVISION


DEWAYNE JONES,                               )
                                             )
       Plaintiff,                            )
                                             )
VS.                                          )          No. 20-1040-JDT-cgc
                                             )
MAGGIE CUNNINGHAM, ET AL.,                   )
                                             )
       Defendants.                           )


                      ORDER DISMISSING CASE,
      CERTIFYING AN APPEAL WOULD NOT BE TAKEN IN GOOD FAITH
          AND NOTIFYING PLAINTIFF OF APPELLATE FILING FEE


       On October 15, 2020, the Court issued an order dismissing Plaintiff Dewayne

Jones’s pro se complaint and granting leave to file an amended complaint. (ECF No. 10.)

Jones was warned that if he failed to file an amended complaint within twenty-one days,

the Court would dismiss the case in its entirety, assess a strike pursuant to 28 U.S.C.

§ 1915(g), and enter judgment. (Id. at PageID 60-61.)

       Jones has not filed an amended complaint, and the time within which to do so has

expired. Therefore, this case is DISMISSED with prejudice in its entirety, and judgment

will be entered in accordance with the October 15, 2020, order dismissing the original

complaint for failure to state a claim on which relief may be granted. Jones is assessed his

first strike under § 1915(g). This strike shall take effect when judgment is entered. See

Coleman v. Tollefson, 135 S. Ct. 1759, 1763-64 (2015).
Case 1:20-cv-01040-JDT-cgc Document 11 Filed 11/16/20 Page 2 of 2                 PageID 63




       It is CERTIFIED, pursuant to 28 U.S.C. § 1915(a)(3) and Federal Rule of Appellate

Procedure 24(a), that any appeal in this matter by Jones would not be taken in good faith.

If Jones nevertheless files a notice of appeal and wishes to pay the $505 appellate filing fee

using the installment procedures of the Prison Litigation Reform Act, 28 U.S.C. §§ 1915

(a)-(b), he also must submit a new in forma pauperis affidavit and a current copy of his

inmate trust account statement for the last six months.

       The Clerk is directed to prepare a judgment.

IT IS SO ORDERED.
                                                   s/ James D. Todd
                                                  JAMES D. TODD
                                                  UNITED STATES DISTRICT JUDGE




                                              2
